Citation Nr: 0310201	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from December 1967 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for PTSD and assigned a 10 
percent rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

More recently, in October 2002, the RO denied service 
connection for heart disease, including hypertension, claimed 
as secondary to the service-connected PTSD.  But the veteran 
has not appealed that decision.  See 38 C.F.R. § 20.200 
(2002).

The grant of service connection for PTSD followed a VA 
examination in June 2000 to determine whether the veteran had 
the condition.  A VA outpatient treatment (VAOPT) record 
dated August 6, 2002, indicates he declined to receive 
VA psychiatric treatment (and the record otherwise reflects 
that he indeed has not received any such treatment).  He 
indicated, instead, that he would continue receiving 
treatment from his private psychologist.  Evidence already on 
file, consisting solely of an April 1999 statement from C. 
Bearce, C.S.W., shows the veteran received counseling from 
this social worker.  But the date of initiation of such 
treatment is not known and the actual clinical records of it 
are not on file.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Implementing VA 
regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a June 2001 letter, the RO informed the veteran of the 
requirements of the VCAA.  However, no request has been made 
for the private treatment records of C. Bearce, C.S.W.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required.  

Since this case must be remanded to obtain treatment records, 
and since the veteran's last VA psychiatric examination was 
almost two years ago and was for the sole purpose of 
determining whether he had PTSD, as opposed to its severity, 
he should be provided a VA psychiatric examination 
specifically for rating purposes.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for his 
PTSD.  Ask him to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider since 
military service.  This should include, but is not 
limited to, all records from C. Bearce, C.S.W.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

3.  Schedule the veteran for a VA psychiatric 
examination to assess the current severity of his 
service-connected PTSD.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required by 
the VCAA has been done.

5.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
supplemental statement of the case (SSOC) and send 
it to the veteran and his representative.  Also 
provide an appropriate period of time to respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


